DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-17  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 19th, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 10, 12, 13, 18, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elliot (US 2012/0297516).
In regard to claim 1, Elliot discloses a sleeve worn on the arm [abstract]. The sleeve is of a tubular shaped sleeve having a first end opening and a second end opening end opposite said firs end [abstract]. Thus, the sleeve has a body comprising a proximal end and a distal end. The sleeve has a passageway extending form the proximal end to the distal end [fig. 3]. The sizing of the of the passageway has an effective diameter equal to or less than the effective diameter of the arm [0017-0018]. Elliot discloses that the sleeve has an effective diameter such that the exterior surface is entirely fold-free along its length when the arm is in the extended configuration [Fig. 2]. The sleeve has a fold on the exterior surface when the arm is in a bend configuration [Fig. 3]. 
The applicant states in the preamable that the sleeve apparatus is for protecting a robotic kitchen arm from contamination, the robotic kitchen arm having an effective diameter and at least one joint such that the robotic arm can be manipulated between a bent configuration and an extended configuration. The examiner considers the preamable statement to be intended use of the sleeve apparatus. The arm of Elliot has an effective diameter and at least one joint such that the arm can be manipulated between a bent configuration and an extended configuration. The intended use of the sleeve of Elliot does not recite in a structural difference in the sleeve apparatus of the applicant’s claimed invention. Thus, the preamble is not considered a limitation and is of no significance to claim construction. 
In regard to claim 9, Elliot discloses that the sleeve can comprise cuffs extending from the second end opening [0023]. The cuffs are permanently affixed to the sleeve [0030]. The examiner considers the cuff to be an additional tubular section wherein the adjacent tubular sections overlap [Fig. 2].
	In regard to claim 10, Elliot discloses that the sleeve has a first end opening diameter wide enough to fit the individual’s upper arm up to and underneath the users armpit [0017]. The second end opening is of a diameter to fit the individual’s wrist [0018]. Thus, the effective diameter of the arm varies along its length and wherein the effective diameter of the passageway varies along its length to accommodate the varying effective diameter of the arm. 
In regard to claim 12, Elliot discloses that the sleeve is used on an individual’s arm and fit’s the upper arm up to and underneath the users armpit [0017]. The armpit is the underside of the shoulder joint and the elbow is a joint. Thus, the arm has two joints.  
	In regard to claim 13, Elliot discloses that the sleeve snuggly first the arm of the individual and does not sag or drupe [0016]. The material is such that it expands to fit different size arms but then constricts around the individuals arms to fit securely and comfortably [0018]. Thus, the sleeve further comprises a compression element at the proximal end of the body. 
In regard to claim 18, Elliot discloses a sleeve worn on the arm [abstract]. The sleeve is of a tubular shaped sleeve having a first end opening and a second end opening end opposite said firs end [abstract]. Thus, the sleeve has a body comprising a proximal end and a distal end. The sleeve has a passageway extending form the proximal end to the distal end [fig. 3]. The sizing of the of the passageway has an effective diameter equal to or less than the effective diameter of the arm [0017-0018]. 
	The applicant states in the preamable that the sleeve apparatus is for protecting a robotic kitchen arm from contamination, the robotic kitchen arm having an effective diameter and at least one joint such that the robotic arm can be manipulated between a bent configuration and an extended configuration. The examiner considers the preamable statement to be intended use of the sleeve apparatus. The arm of Elliot has an effective diameter and at least one joint such that the arm can be manipulated between a bent configuration and an extended configuration. The intended use of the sleeve of Elliot does not recite in a structural difference in the sleeve apparatus of the applicant’s claimed invention. Thus, the preamble is not considered a limitation and is of no significance to claim construction. 
	In regard to claim 19, Elliot discloses that the sleeve can comprise cuffs extending from the second end opening [0023]. The cuffs are permanently affixed to the sleeve [0030]. The examiner considers the cuff to be an additional tubular section wherein the adjacent tubular sections overlap [Fig. 2].
	In regard to claim 20, Elliot discloses that the sleeve has an effective diameter such that the exterior surface is entirely fold-free along its length when the arm is in the extended configuration [Fig. 2].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliot (US 2012/0297516).
In regard to claim 4, Elliot discloses the sleeve that is to be used on an arm. The sleeve is formed from an elastic material which includes natural latex [0026]. Elliot is silent with regard to the surface roughness being less than or equal to 250 µm. The applicant discloses that the sleeve is preferably formed of latex [0054]. The claimed property, a surface roughness being less than or equal to 250 µm, is deemed to naturally flow from the properties of latex since the Elliot reference teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
In regard to claim 5, Elliot discloses the sleeve that is to be used on an arm. The sleeve is formed from an elastic material which includes natural latex [0026]. Elliot is silent with regard to the body having a modulus of elasticity of less than 100 kPa. The applicant discloses that the sleeve is preferably formed of latex [0054]. The claimed property, the body having a modulus of elasticity of less than 100 kPa, is deemed to naturally flow from the properties of latex since the Elliot reference teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
In regard to claim 6, Elliot discloses that the sleeve measures 18-23 inches [0029]. Elliot is silent with regard to the passageway having a total length ranging from 36 to 70 inches and an effective diameter in the range from 3 to 12 inches. It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a sleeve length and effective diameter to fit the needs of the user, such as a total length ranging from 36 to 70 inches and an effective diameter in the range from 3 to 12 inches motivated by the expectation of providing adequate protection to the arm.
In regard to claim 11, Elliot is silent with regard to the undersized ratio of the effective diameter of the passageway to the effective diameter of the arm at any point along the length of the arm ranges from 0.5% to 3%.  passageway having a total length ranging from 36 to 70 inches and an effective diameter in the range from 3 to 12 inches. It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a sleeve length and effective diameter to fit the needs of the user, such as an undersized ratio of the effective diameter of the passageway to the effective diameter of the arm at any point along the length of the arm ranges from 0.5% to 3%motivated by the expectation of providing adequate protection to the arm.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliot (US 2012/0297516) in view of Johnson et al. (US 2008/0103461, hereinafter “Johnson”). 
In regard to claims 2-3, Elliot discloses a sleeve that is to be used on an arm. The sleeve is formed from an elastic material [0026]. Elliot is silent with the body comprising a first layer and a second layer covering the first layer, wherein the second layer is made of a liquid-proof elastic polymer.
Johnson discloses a sleeve that comprises a liquid-impermeable layer [0062] and a polymeric nonwoven material as an outer layer [0058]. The sleeve is used on skin [0047].
Elliot and Johnson both disclose a sleeve that is to be used on an arm that is formed of an extensible and retractable material. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the multilayer film of Johnson as the body material for the sleeve of Elliot motivated by the expectation of forming a sleeve that has a liquid-impermeable layer that may be adapted to conform readily to the contours and surfaces of parts of the body to which the sleeve is applied and a fibrous outer layer to help promote a soft, cloth-like feel and appearance [Johnson 0005].

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliot (US 2012/0297516) in view of Haskin et al. (US 2008/0299163, hereinafter “Haskin”).
In regard to claim 7, Elliot discloses a sleeve that is to be used on an arm as a garment. Elliot is silent with regard to the exterior surface comprising a biocide coating. 
Haskin discloses a bag or envelope structure which covers an enclosed object [0030]. The cover is intended for an object that is contact with human skin [0030]. The cover comprises an anti-microbial compound such as silver [0030]. 
Elliot and Haskin both disclose a cover that is intended to enclose human skin. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the anti-microbial coating as disclosed by Haskin as a coating on the body of the sleeve of Elliot motivated by the expectation of forming a sleeve that has sufficient anti-microbial properties to kill a substantial portion of bacteria, fungi, and viri existing on the outer surface of the cover [Haskin 0013]. 

	
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliot (US 2012/0297516) in view of Johnson et al. (US 2020/0086509, hereinafter “Elliot”).
In regard to claim 8, Elliot discloses a sleeve that is to be used on an arm as a garment. Elliot discloses that the sleeve is formed from an elastic material. However, Elliot is silent with regard to the sleeve being used with a robotic arm. 
Johnson discloses a cover for an automated robot that includes elastic sheets that are adhered to each other in a geometry [abstract]. The robot is used in food preparation environment [0028]. Thus, a robotic kitchen arm. 
Elliot and Johnson both disclose the using covers to enclose an arm. Thus, it would have been obvious to one of ordinary skill in the art to utilize a robotic kitchen arm as disclosed by Johnson for the arm of Elliot motivated by the expectation of forming a robotic kitchen arm that has protection from the elements of the kitchen. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782